MEMORANDUM **
Reviewing for substantial evidence, we determine that the Immigration Judge’s adverse credibility finding is supported by Singh’s inconsistent testimony about his fear of the police, which goes to the heart of his asylum and withholding claims. Chebchoub v. INS, 257 F.3d 1038, 1042-44 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.